                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                         3:18-CV-00506-RJC-DSC

DURGA PRASAD BESTHA M.D.,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
UNITED STATES OF AMERICA,                            )
et al.,                                      )
                                                     )
       Defendants.                                   )

                                            ORDER

       THIS MATTER is before the Court on the Federal Defendants’ “Motion for a Stay of

Case in Light of Lapse of Appropriations” (document #11). Plaintiff opposes a stay but consents

to a two-week extension of the deadline for Federal Defendants to file their reply brief in support

of their Motion to Dismiss (document #9).

       Absent an appropriation, United States Department of Justice attorneys are prohibited from

working on civil litigation, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342. For this reason, the Motion is GRANTED.

       IT IS HEREBY ORDERED that the above-captioned case is STAYED until the Court

receives notice from the United States that Congress has restored appropriations to the United

States Department of Justice; and
        FURTHER ORDERED that upon the lifting of this stay, Federal Defendants’ deadline to

file their reply shall be extended ten days from the date the stay is lifted.

        SO ORDERED.
                                          Signed: January 9, 2019
